Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 8, 9, 11, 12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Shin et al (KR 2020-0008647A), hereinafter Shin, teaches an electronic device comprising a cover glass through which electromagnetic waves are transmitted; a metal frame having a metal rim formed on side surfaces of the electronic device; a module bracket formed of a metal member and configured to be tilted at a predetermined slant angle from a baseline of the electronic device; an antenna module configured to be coupled with the module bracket and to transmit or receive beamformed signals through a plurality of antenna elements; a frame mold made of a dielectric and disposed between the metal frame and the antenna module.
Shin, however, fails to specifically teach that wherein the metal frame having the metal rim is configured to have a partially overlapping area on a side surface in a lengthwise direction of the antenna module, and wherein a frame slot formed from a lower end portion of the antenna module to a lower portion of the metal frame so that frame, wherein the signals transmitted or received in the antenna module are radiated in a forward direction of the 
Claims 4-6, 8, 9, 11, 12 and 14-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845